 


114 HR 2899 RH: CVE Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 263
114th CONGRESS 1st Session 
H. R. 2899
[Report No. 114–344] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. McCaul introduced the following bill; which was referred to the Committee on Homeland Security 
 

November 19, 2015
Additional sponsors: Mr. Katko, Mr. Carter of Georgia, Mr. Walker, Mr. Donovan, Ms. McSally, Mr. King of New York, and Mr. Marino


November 19, 2015
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 25, 2015




A BILL 
To amend the Homeland Security Act of 2002 to authorize the Office for Countering Violent Extremism. 
 

1.Short titleThis Act may be cited as the Countering Violent Extremism Act of 2015 or the CVE Act. 2.Authorization of the Office for Countering Violent Extremism of the Department of Homeland Security (a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following new section:

104.Office for Countering Violent Extremism
(a)EstablishmentThere is in the Department an Office for Countering Violent Extremism. The head of the Office shall be the Assistant Secretary for Countering Violent Extremism, who shall be appointed by the Secretary. The Secretary shall also appoint a career Deputy Assistant Secretary for Countering Violent Extremism. (b)Assignment of personnelThe Secretary shall assign or hire, as appropriate, permanent staff to the Office for Countering Violent Extremism. In carrying out this subsection, the Secretary shall, to the maximum extent practicable, seek to assign to or hire for the Office an individual who has a demonstrated background in technical matters, on and offline media, communications, or marketing.
(c)SupportThe Secretary shall appoint within each appropriate component and office of the Department, including at a minimum, U.S. Customs and Border Protection, U.S. Immigration and Customs Enforcement, United States Citizenship and Immigration Services, the Office of Privacy, the National Protection and Programs Directorate, the Office of Civil Rights and Civil Liberties, the Secret Service, and the Science and Technology Directorate, an individual to serve as liaison to the Office for Countering Violent Extremism. (d)ResponsibilitiesThe Assistant Secretary for Countering Violent Extremism shall be responsible for the following:
(1)Coordinating the Department’s activities to counter violent extremism across all the components and offices of the Department that conduct strategic and supportive activities to counter violent extremism. Such activities shall include the following: (A)Identifying risk factors that contribute to violent extremism in communities in the United States and potential remedies for use by Government and non-government institutions.
(B)Identifying populations targeted by violent extremist propaganda, messaging, or recruitment. (C)Managing the outreach and engagement activities of the Department directed toward communities at risk for radicalization and recruitment for violent extremist activities.
(D)Ensuring relevant information, empirically-valid research, and products inform activities to counter violent extremism. (E)Developing and maintaining a Department-wide strategy guiding policies and programs to counter violent extremism. Such strategy shall, at a minimum, address each of the following:
(i)The Department’s counter-messaging program pursuant to paragraph (2), including a plan to leverage new and existing Internet, digital, and other technologies and social media platforms to counter violent extremism, as well as the best practices and lessons learned of other Federal, State, local, tribal, territorial, nongovernmental, and foreign partners engaged in similar counter-messaging activities. (ii)The Department’s countering violent extremism-related engagement and outreach activities.
(iii)The use of cooperative agreements with State, local, tribal, territorial, and other Federal departments and agencies responsible for activities relating to countering violent extremism. (iv)Ensuring all activities related to countering violent extremism fully respect the privacy, civil rights, and civil liberties of all Americans.
(v)The development of qualitative and quantitative outcome-based metrics to evaluate the Department’s programs and policies to counter violent extremism. (F)Identifying and recommending new research and analysis requirements in consultation with the Under Secretary for Science and Technology and the Under Secretary for Intelligence and Analysis and ensure the dissemination of information and methods to Federal, State, local, tribal, and territorial countering violent extremism practitioners, officials, law enforcement, and non-governmental partners to utilize such research and analysis.
(G)Assessing the methods used by violent extremists to disseminate propaganda and messaging to communities at risk for radicalization and recruitment. (2)Establishing a counter-messaging program to craft strategic counter-messages to the propaganda and messaging referred to in subparagraph (G) of paragraph (1) which shall—
(A)explore ways to utilize relevant Internet and other technologies and social media platforms; and (B)maximize other resources available to the Department, including utilizing hiring authorities available under law.
(3)Serving as the primary representative of the Department in coordinating countering violent extremism activities with other Federal departments and agencies and non-governmental organizations. (4)Serving as the primary Department-level representative in coordinating with the Department of State on international countering violent extremism issues.
(5)In coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, providing guidance regarding the use of grants made to State, local, and tribal governments under sections 2003 and 2004 under the allowable uses guidelines related to countering violent extremism. (6)Coordinating with the Administrator of the Federal Emergency Management Agency to administer the grant program under subsection (f).
(e)Memorandum of understandingThe Assistant Secretary for Countering Violent Extremism shall enter into a memorandum of understanding with the Administrator of the Federal Emergency Management Agency outlining the roles of the Assistant Secretary and the Administrator with respect to the administration of grants under sections 2003 and 2004 related to countering violent extremism. (f)Grant program (1)EstablishmentThe Assistant Secretary for Countering Violent Extremism, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall establish a grant program for eligible community groups and organizations to assist such groups and organizations in establishing counter-messaging campaigns targeting violent extremism.
(2)Implementation planNot later than 90 days after the date of the enactment of this section, the Assistant Secretary for Countering Violent Extremism, in coordination with the Administrator of the Federal Emergency Management Agency and the Officer for Civil Rights and Civil Liberties of the Department, shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate an implementation plan for the grant program under this subsection, including eligibility criteria, application criteria, methodology for awarding grants, and a plan for monitoring and evaluating grant applications and awards. (3)ProhibitionA community group or organization is not eligible for a grant under this subsection if such group or organization has knowingly funded violent extremist activities or organizations known to engage in such activities, as determined by the Assistant Secretary for Countering Violent Extremism, in coordination with the heads of other relevant Federal departments and agencies. 
(g)Annual reportThe Assistant Secretary for Countering Violent Extremism shall submit to Congress an annual report for each of the next five fiscal years (beginning in the fiscal year that begins after the date of the enactment of this section) on the Office for Countering Violent Extremism. Each such report shall include the following: (1)A description of the status of the programs and policies of the Department for countering violent extremism in the United States, including the budget of the Department for countering violent extremism and the number of full-time employees dedicated to countering violent extremism programs, as well as the number of part-time employees supporting countering violent extremism programs. Each such budget shall include an accounting of all funding amounts for all departmental programs, initiatives, and personnel related to countering violent extremism.
(2)A description of the activities of the Office to cooperate with and provide assistance to other departments and agencies. (3)The qualitative and quantitative outcome-based metrics under clause (v) of subsection (d)(1)(E) used for evaluating the success of such programs and policies and the steps taken to evaluate the success of such programs and policies.
(4)A detailed summary of the organizations with which the Department conducted outreach to discuss countering violent extremism, an accounting of grants awarded by the Department to counter violent extremism, and an accounting of all training specifically aimed at countering violent extremism sponsored by the Department. (5)Details of the optimal level of personnel and funding for the Office.
(6)An analysis of how the Department’s activities to counter violent extremism correspond and adapt to the threat environment. (7)A summary of how civil rights and civil liberties are protected in the Department’s activities to counter violent extremism.
(8)An evaluation of the grant program under subsection (f), including information on the effectiveness of such grants in countering violent extremism. (9)A description of how the Office incorporated lessons learned from the countering violent extremism programs and policies of other Foreign departments and agencies, as well as foreign, State, local, tribal, and territorial governments and stakeholder communities.
(h)Violent extremism definedIn this section, the term violent extremism means ideologically motivated terrorist activities. (i)Authorization of fundingOut of funds made available to the Office of the Secretary, $10,000,000 is authorized to be used for the Office for Countering Violent Extremism for each of fiscal years 2016 through 2020, of which $6,000,000 shall be used to carry out the grant program under subsection (f).
(j)SunsetThis section shall terminate on the date that is five years after the date of the enactment of this section.. (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 103 the following new item:


Sec. 104. Office for Countering Violent Extremism..
 

November 19, 2015
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
